Citation Nr: 0719762	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  03-15 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel

INTRODUCTION

The veteran served in the Philippine Commonwealth Army, 
including the recognized guerrillas from February 11, 1945 to 
April 4, 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  

In June 2004 and January 2006 the Board remanded the case.

A Video Conference hearing was held in February 2007.  A 
transcript of the hearing has been associated with the claim 
file.  


FINDING OF FACT

The veteran does not have post traumatic stress disorder 
(PTSD).


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.304, 3.304(f), 
3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for PTSD.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letter of 
December 2002 the appellant was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant, what evidence the VA would attempt 
to obtain on his behalf, and what evidence was to be provided 
by him.  In addition, the appellant was informed of the 
specific law applicable to the claim.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that the VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The VCAA notice predated the rating decision.
The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in December 2002 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal service medical records, personnel 
records and private medical records have been obtained.  The 
veteran was afforded a Video Conference hearing.  The Board 
notes that at the Video Conference hearing some of the 
veteran's statements were inaudible and the transcript is 
missing certain portions of the testimony.  In testimony of 
record, the veteran seems to have stated that he was seen at 
the VA for his PTSD.  In the exchange following that 
statement the veteran is asked to provide a letter of the 
person who diagnosed him with PTSD and was asked if the 
person was a psychiatrist.  The veteran's representative 
stated that he would do anything necessary to obtain any 
evidence of a PTSD diagnosis.  The veteran was given thirty 
days to submit additional evidence, his representative stated 
he would help the veteran secure any additional evidence.  No 
additional evidence was submitted by the veteran or his 
representative and neither has stated that there are 
outpatient medical records that need to be obtained.  IN 
essence, the Board member identified an evidentiary defect 
and provided an opportunity to cure the defect.  This 
complies with 38 C.F.R. § 3.103 and the VCAA.  

Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

The Board acknowledges that the veteran has not been afforded 
a VA examination in the present case.  However, the Board 
finds that a VA examination is not necessary in order o 
decide the veteran's claim.  There are two pivotal cases 
which address the need for a VA examination, Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 
20 Vet App. 79 (2006).   In McClendon, the Court held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicate that those symptoms may be associated with his 
active military service.  In the present case, the Board has 
already determined that there is no competent evidence of a 
diagnosis of PTSD.  While the veteran has claimed that he has 
suffered from symptoms associated with PTSD, there is no 
evidence of treatment for or complaints of any PTSD-like 
symptoms or any other psychological or psychiatric condition 
during service or post-service.  In fact, private medical 
treatment records of October1994 note that the veteran denied 
suffering from depression or having been hospitalized for 
depression.  Moreover, as noted above, the lay statements 
submitted which state that the veteran appears to have 
undergone behavioral changes after service which may be 
atrtributable to his experience in service are not competent 
evidence of PTSD or PTSD-like symptoms.  There being no 
competent evidence of PTSD or PTSD-like symptoms, a VA 
examination is not required.  

However, even if the veteran's statements or the lay 
statements are considered "competent lay *** evidence of *** 
persistent or recurrent symptoms" of PTSD, it does not 
address, and there is no other evidence in the record that 
reflects, that the veteran "suffered an event, injury[,] or 
disease in service" that may be associated with those 
symptoms.  See 38 C.F.R. § 3.159(c)(4)(i).  Therefore, no 
reasonable possibility was suggested by the record that an 
examination would have aided in substantiating the veteran's 
claim.  See Duenas, supra.  Because some evidence of an in-
service event, injury, or disease is required in order to 
substantiate a claim for service connection and because a 
post-service medical examination could not provide evidence 
of such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease.  
See Id.

The Board acknowledges that current case law addressing when 
a VA examination is necessary in PTSD cases may not exists 
and that the guidance in Duenas and McClendon may not be 
applicable to PTSD cases.  Nonetheless, in this case we are 
missing everything that would warrant ordering a VA 
examination.  There is insufficient medical and lay evidence 
to raise even a suspicion of PTSD and, therefore, a VA 
examination is not warranted.

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2006).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2006); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  "Credible supporting evidence" of a non-
combat stressor may be obtained from service records or other 
sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  However, 
the Court has held that the regulatory requirement for 
"credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The record shows that the veteran served as a member of the 
Philippine Commonwealth Army, including recognized guerilla 
service from February 11, 1945 to April 4, 1946.  His 
Affidavit for Philippine Army Personnel states that while 
with the guerillas he was involved in combat with Japanese 
garrisons.  However, the pivotal issue in this case is not 
the appellant's combat status.  Rather, the issue is whether 
the appellant has PTSD.  In light of the Board's finding that 
the appellant does not have PTSD, further discussion 
regarding in-service stressors is not warranted.

In this case, there is no competent evidence of a PTSD 
diagnosis.

A separation physical of April 1946 notes the veteran as 
normal psychologically.  

In private medical records of October 1994 the veteran denied 
any major depression or hospitalization for depression.  

A March 2003 affidavit from a veteran's friend states that he 
lived with the veteran for several years and noticed his 
weird acts and utterances, his sometimes moody and violent 
behavior and his cursing at others and being afraid of 
somebody they could not see.

A July 2003 statement from a veteran's friend and fellow 
guerilla member states that he noticed a change in the 
veteran's behavior after service.  He stated that he saw him 
be moody and violent and that he believed that it was due to 
an experience in service.

Another July 2003 statement form a veteran's friend sates 
that he noticed the veteran being nervous and unwilling to 
trust others and that he believes this is due to his war 
experiences.

At the Video Conference hearing of February 2007 the veteran 
testified that he had been diagnosed with PTSD.  He stated 
that he had been seen at the VA but was not sure he had been 
diagnosed with PTSD.  

After careful consideration of the evidence of record, the 
Board finds that service connection for PTSD is not 
warranted.  In this regard, the Board notes that a key 
element to establishing service connection is to show that 
the veteran does have the claimed disability.  This element 
may only be shown through evidence of a diagnosis.  In the 
present case, there is no competent evidence of record of a 
diagnosis of PTSD.  The veteran has not submitted any medical 
evidence of a diagnosis of PTSD.  In support of his claim he 
submitted three lay statements which state the veteran 
appears to have undergone behavioral changes after service 
which they believe is attributable to his experiences in 
service.  However, a lay person is not competent to provide 
evidence as to medical diagnosis.  See Layno v. Brown, 6 Vet 
app. 465 (1994).  

In testimony of record, the veteran seems to have stated that 
he was seen at the VA for his PTSD, however, he was unsure if 
he was diagnosed with PTSD by the VA.  In the exchange 
following that statement the veteran was asked to provide a 
letter from the person who diagnosed him with PTSD and was 
asked if the person was a psychiatrist.  The veteran's 
representative stated that he would do anything necessary to 
obtain any evidence of a PTSD diagnosis.  The file was left 
open for thirty days, yet no additional evidence was 
submitted.  While the veteran may have appeared to have 
stated that he was seen at the VA for PTSD, upon 
clarification it appears he was claiming that it was a 
private physician who had made the diagnosis.  In any case, 
the veteran was given an additional thirty days to submit 
additional evidence, his representative stated he would help 
the veteran secure any additional evidence.  No additional 
evidence was submitted by the veteran or his representative 
and neither has stated that there are outpatient medical 
records that need to be obtained.  The veteran was afforded 
ample opportunity to submit evidence in support of his claim.  

Therefore, the Board finds that the veteran does not have 
PTSD.  Absent current disability, service connection cannot 
be granted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.




ORDER

Service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


